 1

 2                                     UNITED STATES DISTRICT COURT
 3                                              DISTRICT OF NEVADA
 4                                                            ***
 5    VICTOR TAGLE,                                                   Case No. 2:16-cv-00757-JCM-BNW
 6                                Plaintiff,
                                                                      ORDER
 7            v.
 8    MICHAEL ANDERSON, et. al,
 9                                Defendants.
10

11            Presently before the Court are plaintiff Victor Tagle’s motions for intervention (ECF Nos.

12   174 & 177). Tagle seeks to have the District of Nevada’s chief judge intervene in this matter to

13   review decisions that Tagle asserts are the result of this Court’s discrimination and neglect.

14            The district judge found that Tagle failed to exhaust his administrative remedies, as

15   required by the Prison Litigation Reform Act. (ECF No. 170 at 4–5.) Based on this finding, the

16   district judge granted summary judgment in favor of defendants on all of Tagle’s claims. (Id.)

17   This case, therefore, is closed. Accordingly, both motions will be denied.1 Tagle may not file

18   motions in this closed case.

19            IT IS THEREFORE ORDERED that Tagle’s motions for intervention (ECF Nos. 174 &

20   177) are DENIED.

21            DATED: February 4, 2020.

22

23
                                                                      BRENDA WEKSLER
24                                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27
              1
                       Setting aside the procedural posture of this matter, the Court notes that Tagle did not cite, and the
28   Court could not identify, any authority that allows for the relief that he seeks.
